85 F.3d 633
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Harold O. POSTMA, Appellant,v.Mike Van OTTERLOO, Sheriff, Appellee.
No. 96-2020.
United States Court of Appeals, Eighth Circuit.
Submitted:  May 10, 1996Filed:  May 16, 1996

Before BEAM, LOKEN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Harold Postma, an Iowa inmate, appeals the district court's1 order dismissing without prejudice his 28 U.S.C. § 2254 petition, for failing to exhaust state remedies.   We agree that Postma has currently available, non-futile remedies in state court, and accordingly, the district court's dismissal was correct.   See Iowa Code Ann. §§ 822.2, 822.3 (West 1994);  Smittie v. Lockhart, 843 F.2d 295, 296 (8th Cir.1988).   We deny Postma's motion for release.   See Fed.  R.App. P. 23(b);  Martin v. Solem, 801 F.2d 324, 329 (8th Cir.1986).


2
Affirmed. See 8th Cir.  R. 47A(a).



1
 The Honorable Donald E. O'Brien, United States District Judge for the Northern District of Iowa